Citation Nr: 0834710	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-37 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for service 
connection for hearing loss and tinnitus.  In May 2007, the 
Board remanded the claims for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate tinnitus was 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2007).

2.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2003, June 2005, and May 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Factual Background

In this case, service records list the veteran's military 
occupational specialty as cook.  Service personnel records 
reveal that the veteran served in Vietnam from December 1969 
to November 1970 with D Company, 1st Battalion, 5th Infantry, 
25th Infantry Division.  The available service medical 
records are negative for complaint, treatment, or diagnosis 
for hearing problems or tinnitus.  On the November 1970 
separation examination report the examiner noted normal ears.  
Audiometric testing revealed the following pure tone 
thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A private examiner stated in April 2003 that the veteran 
recounted having ringing in both ears since he served in the 
infantry in Vietnam in 1970.  It was also noted that the 
veteran had never received treatment for the reported 
ringing.

In August 2003, the veteran stated that he served in Vietnam 
in 1970 as part of the 1st Battalion 5th Mechanized Infantry 
with the 25th Infantry Division.  He said that the cooks 
accompanied the field units.  He reported being under rocket 
and mortar attacks every other evening for six or seven weeks 
while stationed at Dau Tieng.  He recalled being a part of 
the defense of the perimeter during attacks.  He also noted 
that the artillery which defended the base was located 
immediately next to his sleeping quarters.  He could not 
definitively state where the ringing in his ears started, but 
he said it was after serving at Dau Tieng.  While serving 
with Company B, he said it was not unusual to move every two 
or three days to new positions.  He noted that at the time of 
his service separation in early November 1970 his grandfather 
was dying.  He said that he was given a compassionate early 
discharge and wanted to get home as quickly as possible.  He 
did not want to spend more time at Fort Dix for his 
separation processing, and he said that he made no complaints 
regarding the ringing in his ears.  He said that he probably 
assumed that once he was out of Vietnam that the ringing 
would dissipate.

On VA audiological examination in May 2008, the veteran 
reported constant bilateral tinnitus.  He stated that he was 
a cook with an infantry unit and was exposed to noise from 
bombings and riding in armored track vehicles.  It was noted 
that the tinnitus became louder over the years.  The veteran 
denied any occupational or recreational noise exposure.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
25
25
35
25
LEFT
25
10
25
35
24

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was normal hearing acuity in the right ear through 
3000 Hertz sloping to a mild to moderately-severe 
sensorineural hearing loss through 8000 Hertz and normal 
hearing acuity in the left ear through 3000 Hertz sloping to 
a mild to moderate sensorineural hearing loss through 8000 
Hertz.  The examiner opined that the veteran's current 
tinnitus was less likely as not caused by or a result of 
noise exposure in the service.  It was noted that there was 
no documentation within the claims file that supported the 
veteran's claim of tinnitus.  The examiner also opined that 
the veteran's hearing loss was not caused by or a result of 
noise exposure in the service as the veteran's hearing 
thresholds were within normal limits upon his separation from 
the service.

In September 2008, the veteran stated that as a part of the 
1/5 Mechanized Infantry-25th Division, he accompanied combat 
units during all of their operations except when they went 
into Cambodia.  He said that the ringing in his ears was not 
unbearable, so he didn't complain about it at the time of his 
separation from active duty.  He indicated that he thought 
the problem would resolve itself in time, and he wanted to 
get home as soon as possible.  He said that the ringing in 
his ears was unbearable.

Analysis

Based upon the evidence of record, the Board finds the 
veteran's tinnitus and hearing loss were not incurred as a 
result of an established event, injury, or disease during 
active service.  Although he has provided substantial 
competent personal statements regarding the nature of his 
work as a cook with combat units while in Vietnam, the Board 
notes that he did not report any ringing in his ears or 
hearing loss during his separation examination.  
Unfortunately, there is no medical evidence dated prior to 
April 2003 that indicates that he had a hearing disorder or 
tinnitus.

The evidence clearly indicates that the veteran currently 
suffers from ringing in his ears and high frequency hearing 
loss.  The Board notes the April 2003 letter in which a 
private examiner repeated the veteran's account of acquiring 
tinnitus as secondary to noise exposure from active duty.  
Unfortunately, it appears that the examiner did not base his 
opinion on any evidence other than the veteran's 
recollections.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  
Additionally, the opinion was offered nearly 33 years after 
the veteran left active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The Board finds the May 2008 VA examiner's opinion is 
persuasive as to the lack of a medical nexus between the 
veteran's currently demonstrated tinnitus and hearing loss 
and his active duty service.  The examiner carefully 
considered the veteran's contentions and reviewed the 
veteran's service treatment records.  The examiner provided 
reasons and bases for her opinion that were based on the 
results of the examination and the entire evidence of record.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

With respect to the veteran's own contentions that his 
hearing loss and tinnitus was caused by exposure to combat 
noises during his active duty, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contentions that tinnitus 
and hearing loss were caused by service that ended in 1970.  
In this case, when the veteran's service treatment records 
(which do not show that he was treated for the claimed 
disorders), and his post-service treatment records are 
considered (which indicate that the veteran did not seek 
treatment for tinnitus or hearing loss for nearly 33 years 
after his active duty, and which do not contain persuasive 
medical evidence of a nexus between tinnitus and hearing loss 
and the veteran's service), the Board finds that the medical 
evidence outweighs the veteran's contentions that he has 
tinnitus and hearing loss that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


